CaSe: 5218-mC-00054-SL DOC #Z 21-4 Filed: 11/28/18 l Of 12. Page|D #Z 255

CaSe: 5218-mC-OOO54-SL DOC #Z 21-4 Filed: 11/28/18 2 Of 12. Page|D #Z 256

U`NTTED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION

IN THE MATTER OF

FULLY ACCOUNTABLE, LLC FILE NO. 1723195

V\,/\.../\._./\_/`~_/\_/\._I‘-._,/

FULLY ACCOUNTABLE, LLC’S PETITON TO
LI]'VIIT ()R OUASH CIVIL INVESTITGATIVE DEMAND

RACHEL L. SCAVA
Ohio Bar No. 92694
Rache].Scava@,fullvaccountable.com

Counselfor Petitioner, Fully Accozmtable,
LLC

CaSe: 5218-mC-OOO54-SL DOC #Z 21-4 Filed: 11/28/18 3 Of 12. Page|D #Z 257

.i,;

UNTTED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COMMISSION

lN THE MATTER OF

FULLY ACCOUNTABLE, LLC FlLE NO. 1723195

L/\./‘~_._.¢‘~.._/\_/~_J\../\../\_J

COMl\/HSSIONERS
COMMISSIONERS

Joseph J. Simons, Chail‘man
Noah Joshua Phillips

Rohit Chopra

Rebecca Kelly Slaughter
Christine S. Wilson

FULLY ACCOUNTABLE, LLC’S PETITON TO
LIMIT OR OUASH CIVIL lNVESTITGATIVE DEMAND
Pursuant to 16 C.F.R. 2.7(d), Petitioner, Fully Aooountable, LLC (“FA”) petitions the F ederal
Trade Connnission (“FTC”) to limit or quash the Civil Investigative Dernand (“CID") issued to
FA on September ll, 2018 and received by FA on Septernber 13, 2018. FA objects and seeks to
quash and limit the CID as being improper and unenforceable for at least two (2) separate reasons:
(1) the CID seeks information outside the scope of the FTC’S original investigation; and (2) the
CID is overly broad and unduly burdensome Accordingly, FA respectfully petitions the FTC

Cornmissioners to reasonably quash and limit the CID as requested below.

CaSe: 5218-mC-OOO54-SL DOC #Z 21-4 Filed: 11/28/18 4 Of 12. Page|D #Z 258

-,\_., ,
."’.,-'.-i ~,

I. LEGAL STANDARD

By this Petition, FA does not challenge the FTC’s statutory authority to investigate practices
that it believes may constitute deceptive or unfair trade practices when used in the course of trade
under 15 U.S.C 45(a). While this statue has granted the FTC this authority, its subpoena power
under the statue is not limitlessl Limiting the powers of the FTC is especially necessary where,
as here, the FTC is pursuing an unlimited inquiry where there is no limit on the scope of the
investigation and it continues to issue new ClD’s to expand its search The CID here is requesting
testimony on broad topics from the previous CID which have been answered in full detail in
addition, to broadening the interrogatories and document specifications already responded to in
full, the ClD includes new Companies and persons that it is requesting information on that are not
a part of any of the parties being investigated in the CID (FA, Group A nd Grcup B entities).

Congress has provided the FTC with the authority to conduct reasonable investigations using
investigatory tools such as subpoena’s and ClD’s. This authority thouglr, does not grant unlimited
investigation authority and the federal courts are used as a safeguard against agency abuse2 'l`he
federal courts serve as an independent reviewing authority with “the power to condition
enforcement upon observance to [a party’s] valid interests3 Congress has continually denied to
confer upon administrative agencies their own subpoena enforcement powers The reason they
have not conferred this authority to the administrative agencies and kept the enforcement power
with the federal courts is to “ensure that targets of investigations are accorded due process"` and

because federal courts will not act as rubber stamps on FTC ClD’s. 4

 

“A subpoena from the FTC is not self-enforcing.” Wean'y v. FTC 616 F.Zd 662,665 (3d Cir. 1980)

$ee, e:.g., Oklohomn Fress Pubr'r'sr"rlng Eo. v. War'r'ing, 327 US 186, 208 (1946).

Wearl'y, 616 F.Zd at 655

Sean Doherty, Commodity Futures Tradition Common v Co||ins: ls the Rationale Sound for Establlsh`lng an
E)<ception to Subpoena Law for Ta)< Returns?, 7 DePau| Bus. L.l. 365, 376 (1995).

.du.\~.il-‘

CaSe: 5218-mC-OOO54-SL DOC #Z 21-4 Filed: 11/28/18 5 Of 12. Page|D #Z 259

..1,
l ii

The United States Supreme Court established the recognized standard for whether an
administrative agency’s subpoena should be enforced in U.S, v Mnrron ,S'alr Co.5 ln Morron Scn’t,
the Suprerne Court recognized that “a governmental investigation into corporate matters may be
of such a sweeping nature and so unrelated to the matter properly under inquiry as to exceed the
investigatory power_”6 The Supreme Court instructed that an agency’s subpoena, like the CID at
issue here, should not be enforced if it demands information that is (l) not “within the authority of
the agency”; (2) “too indefinite”; or (3) not “reasonably relevant to the inquiry.”7

Additionally, in Morton Sait, the Supreme Court recognized that if the corporation had
objected and presented evidence concerning the excessive scope or breadth of the investigation,
like FA is irere, the corporation “could have obtained any reasonable modification necessary.” 3

In the application of the Morton Salt standard_. Courts have consistently held that an
administrative subpoena and other investigative demands must be “reasonable.°’9 We see this
application in FTC v Texaco, where the court found that the “disclosure sought must always be
reasonable.” When the federal court evaluates the disclosure, the court must consider whether an
agency’s demand is unduly burdensome10

We further see this consideration of unduly burdensome in SEC v. Arrhur Yourzg & Co., where
the Court recognized that “the gist of the protection is in the requirement... that the disclosures
sought shall not be unreasonablel Correspondingly_, the need for moderation in the subpoena’s call

is a matter of reasonableness.”ll A ClD that is c‘unduly burdensome or unreasonably broad” fails

 

5 333 US 632,652 (195].

’ Morton, 338 US a1652.

7 ll/lorton, 338 US at 62_

8 Morton, 338 US at 654

9 5ee e.g., Unr`tecl' States v. C`on$`tr. Prods. Resenrch, l`nc., rs F.:Scl 464,4'/1(2::1 L'ir. 1966) ["`t`he disclosure
sought must always be reasonable”}; Texaco, 555 F.2d at 88l (”the disclosure sought shall not be unreasonabie"].
m FTCv Texoco, lnc., 555 F.Zd 862,882 {DC Clr. 1977)

11 Arthur young & Co., 584 F.2d at 1030

CaSe: 5:18-mC-00054-SL DOC #: 21-4 Filed: 11/28/18 6 Of 12. Page|D #: 260
i ..'-..-.-.j` .

this test.12 As such, the time, expense, and whether compliance threatens to unduly disrupt or
seriously hinder normal business operations may be raised by a party challenging a civil
investigative demand 13

Here, the ClD’s request for live testimony is um'easonable and it is unduly burdensome as FA
has already answered the previous CID in full relating to the matter of the investigation in addition
to the testimony that is has already answered in interrogatories and document specifications, the
Investigational I-learing Testimony is overly broad as includes new information not previously
listed on the original CID and which is not relevant to the matter of the investigation Lastly, the
investigational Hearing Testimony appears to be duplicative of requests already made and fully
responded to by FA. FA has been more than cooperative with the FTC, producing 57i pages
responsive to the Document Speciflcations, and otherwise been forthcoming With information
sought by the FTC as seen from the thorough lnterrogatory responses Accordingly, FA
respectfully requests that the Commission limit or quash the challenged lnvestigational l-learing

Testimony as set forth below.

[[. OBJECTIONS
A. The CID improperly seeks irrelevant information from FA that is outside the
scope of the FTC’s investigation and information that is overly broad with no
limit.
The test for the relevancy of an administrative subpoena is “whether the information sought
is ‘reasonably relevant’ to the agency’s inquiry, as we see in Mc)rton.w' The CiD as issue, must

“not [be] so overbroad as to reach into areas that are irrelevant or immaterial. ,. [and] the test is

relevance to the specific purpose.”15 Accordingly, the CID should be limited or quashed because

 

12 rexeco, 555 F.2d at ssz

13 rexeco, 555 F.zd at ssz-ss

14 FTC v. Anderson, 631 F.2d 741, 745»46 (D.C. Cir. 1979).
15 Arthur l’oung and Co., 534 F.2d at1028;1030.

CaSe: 5218-mC-OOO54-SL DOC #Z 21-4 Filed: 11/28/18 7 Of 12. Page|D #Z 261

"'|

1 . .
. ci- .'-r-. LH'¢ ..

it demands Oral Testimony from FA that is not reasonably relevant to the FTC’s investigation F or
exampie, the investigative Hearing Testimony topics include the following items:

6. All relationships between the Cornpany and Elevated I-lealth, LLC.

7. All relationships between the Company and Sarah Scava.

The FTC failed to limit the above two {2) requests to information and documents that relate
to the purpose of the FTC’s investigation The investigation as stated in the ClD is ". .. to determine
whether Fully Accountable, the Group A Entities, or the Group B Entities, each as defined in the
CID, and reiated entities and individuals have made or participated in making in any respect, false,
rnisleading, or unsubstantiated representations in connection with the marketing of consumer
products, in violation of Sections 5 and 12 of the Federal Trade Comrnission Act, 15 U.S.C 45 and
52, or have engaged in deceptive or unfair acts or practices by charging or participating in the
charging, in any respect, for consumer products Without consumers’ authorization in violation of
Section 5 of the FTC Act, ...”. The above were not included as either FA, Group A or Group B
Entities or Persons and are not related entities that are included in Group A and Group B Entities
definitions, which are the subject of the investigation Requiring oral testimony on companies and
individuals that are not the subject of the investigation would require FA to answer questions on
companies and individuals that are outside the scope of the investigation and have nothing to do
with the investigation lt would be unreasonable to begin to include any client of FA as they are
not the subject of the investigation The FTC cannot require testimony that is not reasonably
relevant and outside the scope of the FTC’s investigation16 Accordingly, item 6 and ltem 7' should

both be quashed by the Court for not being reasonably relevant to the investigation

 

15 Merran, sss us at 652

CaSe: 5218-mC-OOO54-SL DOC #Z 21-4 Filed: 11/28/18 8 Of 12. Page|D #Z 262

_- _s il
,.I.'

Further, items 3 a 5 should be quashed as they ask FA to provide Oral Testirnony on overly
broad topics with no limits and which are not relevant to the investigation items 3 -5 are as
follows:

3. All efforts made by the Company to locate information responsive to the ClD issued on
September 21, 2017', including the identities of all individuals involved in those efforts

4. All efforts made by the Cornpany to prevent the destruction of documents that are in
any way relevant to the investigation, as instructed in the CiD issued on September 21, 2017.

5. The Company’s record management systems, systems for electronically stored
information, and any other issues relevant compliance with the CID issued September 21, 2017.

The FTC failed to limit these requests to the matter of the investigation as stated above as
they are overly broad with no limit on the inquiry, in addition, regarding Item 3. FA has already
stated the identities of all the individuals involved in the preparation of the interrogatories and
document specifications (lnterrogatory S-10 in the CID issued September 21, 2017). With regard
to item 4. FA has stated its document retention policy (Interrogatory S»ll and Document
Specification’s S-l 6, S~ 40) and even included in its responses on several occasions why
information may/may not have been available, why, and the efforts that were made.

Lastly, with regard to item 5, to require FA to provide oral testimony on the subject stated
would be overly broad and outside the scope of the investigation FA business practices as a whole
are not the subject of the inquiry and it’s business practices are not reasonably relevant to the
investigation

ltems 3 - 5 are overly broad and are not reasonably relevant to the investigation of the
FTC. Therefore, the Court must quash or limit items 3 - 5, where they request overbroad and/or

any and all irrelevant information

CaSe: 5218-mC-00054-SL DOC #Z 21-4 Filed: 11/28/18 9 Of 12. Page|D #Z 263

B. The Investigational Heal’ing Testimony is unduly burdensome, unreasonable, and

du plicative.

While Congress has provided the FTC with the authority to conduct reasonable
investigations through the use of subpoena’s and ClD’sJ as the Court found in FTC v Texaco, the
“disclosure sought must always be reasonal:)le.”17 Further, the Court in SEC v Ari‘hur l’oung, “the
gist of the protection is the requirement . .that the disclosures sought shall not be unreasonable
18Correspondingly, the need for moderation in the subpoena’s call is a matter of
reasonableness.”19 A CID that is “unduly burdensome or unreasonably broad fails this test20

Accordingly, the CID should be limited or quashed because it demands Oral Testimony
from FA that is unduly burdensome and unreasonably broad. For example, the investigative

Hearing Testimony topics include the following itcms:

l. Ali of the Cornpany’s responses to the interrogatories set forth in the ClD issued
Septemher 21, 2017.
2. All documents produced by the Company in response to the ClD issued September

21,2017.

It is unduly burdensome and completely unreasonable to request FA to provide Oral
Testimony on interrogatories and Document Specifications that it has already answered in full. To
continually require FA to respond to the same inquiries, repeatedly, in different formats such as
written and then oral, is unduly burdensome for a company FA is a small business that requires

its principals to participate in the day to day activities of the business and the repeated request of

 

Texoco, 555 F.Zd at 881

15 Arthur Young 81 Co., 584 F.Zd at 1030
19 Arthur Young & Ca., 584 F.Zd at 1030
w Texaco, 555 F.Zd at 882

CaSe: 5:18-mC-00054-SL DOC #: 21-4 Filed: 11/28/18 10 Ot 12. Page|D #: 264
';":."1`… . _.
the FTC to respond to the same inquiries, Which have been responded to in full, forces FA to pull

its principals off their day to day work and substantially burdens the business

it is absolutely unreasonable to ask duplicative questions, that have been responded to in
full, in various methods to somehow achieve a different response Purther, the way that the
questions have been written above are overly broad and it is unreasonable to ask FA to prepare for
questioning that has no limit it is an abuse of power to have open ended questions in an
investigation that has a specific purpose; especially when the inquiries have already been
responded to. The authority of the PTC to continually issue CID’s to FA with open ended
questions on responses already provided in full is an abuse of the agency’s power to investigate
Congress has repeatedly limited this power to “ensure that targets of investigations are accorded

due process.”21

Therefore, the Court must quash or limit items l and 2 as they are unduly burdensome and
unreasonably broad and fail the test as defined in SEC v Arthur Young.22
CONCLUSION
For the foregoing reasons, FA respectfully requests that the Commission limit or quash the

challenged Investigative l-iearing Testimcny as set forth above.

 

21 Sean Doherty, Commodity Futures Tradition Cornmon v Co|fins: is the Rationa|e Sound for Establishing an
Exception to Subpoena Law for Tax Returns?, 7 DePau| Bus. L.J, 365, 376 (1995).
12 Arthur Young & Co., 584 F.Zd 0t1030

CaSe: 5218-mC-00054-SL DOC #Z 21-4 Filed: 11/28/18 11 Of 12. Page|D #Z 265

4.

CERTIFICATE OF GOOD FAITH CONFERENCE

Pursuant to 16 C.F.R 2.7(d)(2), counsel for Petitioner conferred with Counsel, Harris
Senturia, Esq on September 24, 2018 at 2 pm EST in a good faith effort to resolve Counsel on
file, Harris SenturiaJ Esq, states that oral testimony was the only option, and thus there has not
been an agreement by the deadline to file this petition between the Counsel for the Petitioner and
counsel on this file

Respectfully Submitted_,

/Yi//l/”`t/`\C\t/

Rachel L Scava (0092694)

Fully Accountable, LLC

2680 West Market St

Akron, Ohio 44333

Teiephone; (216) 810 ~ 4705

Facsimile: (234) 542 _ 1029

Ernail: rachel.scava@fullyaccounta.ble.com
Artomeyfor Respona’ent Fuz‘ly Accountabie, LLC

 

10

CaSe: 5218-mC-00054-SL DOC #Z 21-4 Filed: 11/28/18 12 Of 12. Page|D #Z 266

\.t .r“,' "‘

CERTIFICATE OF SERVICE

l HEREBY CERTIFY that a true and correct copy of the foregoing was served on the

following via overnight Federal Express and electronic mail on this 3rd day of October, 2018.

Harris A Senturia

1111 Superior Ave, Suite 200
Cleveland, Ohio 44114
hsenturia@ftc. gov

Donald Clark, Secretary
Federal Trade Commission
600 Pennsylvania Avenue, NW
Room H-l 13

Washington, DC 20580

/Dq/“Al/”\@Bar_

RACHEL L. SCAVA

 

11

